Citation Nr: 1448369	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  10-23 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for left foot strain (previously claimed as residuals, left foot injury).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active naval service from September 1953 to September 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Subsequently, the Phoenix, Arizona, RO assumed jurisdiction.

The Board notes that in the original February 2009 claim application, the Veteran claimed disability due to residuals of left knee, leg, and foot injury, which was denied in the 2009 rating decision and originally was on appeal to the Board.  However, in a June 2012 rating decision, the Phoenix RO subsequently granted service connection for a left knee/lower leg strain (claimed as residuals of a left knee/leg injury).  That was considered a full grant of the benefit sought on appeal as to that issue.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran was granted service connection for a left knee/lower leg strain.  The Veteran, though his representative, asserts that service connection for a left foot strain is warranted on a direct service connection basis and/or as secondary to his now service connected left knee/lower leg strain.

A disability may be service-connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Moreover, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Although the Veteran was afforded VA examinations in April 2012 and October 2013, these examinations do not address the issues of service connection on a secondary basis pursuant to 38 C.F.R. § 3.310 (2014).  An additional VA examination and opinion is necessary to resolve this issue. 

The AOJ should also ensure that the Veteran is properly notified of what evidence is needed to support his claim for secondary service connection under 38 C.F.R. § 3.310 (revised effective in October 2006) and Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, so that any additional evidence pertinent to the claim on appeal that is not currently of record can be obtained.

Ensure that the Veteran is properly notified of what evidence is needed to support a claim for service connection on a secondary basis. 38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 4398 (1995). 

2. Then, schedule the Veteran for an appropriate examination(s) to determine the nature and severity of his left foot strain (previously claimed as residuals, left foot injury).  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner(s) in conjunction with the examination(s).

Following a review of the record and an examination(s) of the Veteran, the examiner should address the following:

(a) opine whether it is at least as likely as not (50 percent or more probability) that any currently diagnosed left foot strain (previously claimed as residuals, left foot injury) is related to the Veteran's active military service.  In rendering this opinion, the examiner must consider the Veteran's statements regarding the onset and statements regarding the continuity of symptomatology.

(b) opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left foot strain is caused by his service-connected left knee/lower leg strain.
 
(c) opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left foot strain is aggravated (permanently worsened beyond the natural progress of the disorder) by his service-connected left knee/lower leg strain.  

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

3. After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

